                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,                                   Case Number 17-20544
v.                                                          Honorable David M. Lawson

JOHN CREECH,

               Defendant.
                                             /

                        ORDER REGARDING MOTIONS IN LIMINE

       This matter is before the Court on the government’s motion to bar the defendant from

arguing or introducing evidence to support his affirmative defense of public authority, and the

defendant’s omnibus motion in limine regarding admission and exclusion of various items. The

Court has reviewed the submissions of the parties and heard oral argument on May 2, 2019. During

the hearing, the Court announced its decisions on each of the issues raised in the motions.

       Accordingly, it is ORDERED that the government’s motion to exclude the public authority

defense (ECF No. 52, 54) is GRANTED IN PART for the reasons stated on the record. The

defendant may not argue or introduce any evidence in support of any affirmative defense on the

theories of public authority or entrapment by estoppel, and no jury instruction will be given on

either of those topics. However, the defendant will be permitted to present a defense and to

introduce pertinent evidence on the theory of innocent intent.

       It is further ORDERED that the defendant’s omnibus motion in limine (ECF No. 53) is

GRANTED IN PART as follows:

               1.      The defendant’s requests to exclude his 1999 and 2010 drug convictions

and his manslaughter conviction is GRANTED, and the government SHALL NOT introduce

evidence that he was convicted of those crimes for any purpose.
               2.     The defendant’s request to exclude evidence concerning his alleged

shipping of OxyContin to Seattle, personal drug use, spousal abuse, and involvement with the

“Mexican Mafia” is GRANTED, and the government SHALL NOT introduce any evidence or

testimony on any of those topics for any purpose.

               3.     The defendant’s request to exclude testimony by his ex-wife under an

assertion of the marital communications privilege is DENIED without prejudice. The witness

may testify about her observations of the defendant and other matters within her personal

knowledge, but the government SHALL NOT elicit any testimony relating to conversations

between the witness and the defendant without first seeking a sidebar conference so that an offer

of proof and a ruling on the privilege issue can be made on a separate record.

               4.     The defendant’s request to admit and for the Court to take judicial notice of

the judgment of conviction and plea agreement of Kevin Waller from another matter in this district

is DENIED for the reasons stated on the record.

       It is further ORDERED that the defendant’s motion in limine is DENIED in all other

respects. The admissibility of various instances of other conduct by the defendant will be

addressed by the Court in a separate order resolving the government’s previously filed motion in

limine concerning that evidence.

                                                            s/David M. Lawson
                                                            DAVID M. LAWSON
                                                            United States District Judge

Date: May 3, 2019




                                                    -2-
                   PROOF OF SERVICE

The undersigned certifies that a copy of the foregoing order was
served upon each attorney or party of record herein by
electronic means or first class U.S. mail on May 3, 2019.

                           s/Susan K. Pinkowski
                           SUSAN K. PINKOWSKI




                                  -3-
